Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “data” at lines 5, 9,12, 14 it is unclear if this data is the same as data mentioned in line 3.  Examiner suggests to amend “data” to “the data” in lines 5, 9,12, 14.
Claim 8 recites, “the service provider customer data…” in line 6, it should be amend to “the service provider customer data DApp…”
Claim 10 recites, “…third blockchain, fourth blockchain, fifth blockchain, or sixth blockchain…” in line 2, it is unclear if these blockchains is the same as the ones mentioned in claim 9.  Examiner suggests to amend above limitation as, “…the third blockchain, the fourth blockchain, the fifth blockchain, or the sixth blockchain…”
Limitation “…blockchain are the same” in line 3 and “…blocks are the same…” in line 5, examiner suggests to amend as “…blockchain are identical” in line 3 and “…blocks are identical…” in line 5.
Claim 12 recites, “data” at line 3 it is unclear if this data is the same as data mentioned in claim 1.  Examiner suggests to amend “data” to “the data”.
Claim 13 recites, “data” at lines 2,8,12, it is unclear if this data is the same as data mentioned in claim 1.  Examiner suggests to amend “data” to “the data”.
Claims 15,19-20 recites similar limitations as claims 1 and 12, and rejected for the same rationale as claims 1,12 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of patent 11,297,069.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations on the above patent anticipates the claims of the instant application (see Independent Claims Comparison Table below).

Instant Application 17/707,047
Patent 11,297,069

Claim 1:

A method, comprising: 2receiving, with a computing system, a first request; 3determining, with the computing system, whether a cache contains data that is 4responsive to the received first request; 5based on a determination that the cache contains data that is responsive to the 6received first request, retrieving, with the computing system, the data that is 7responsive to the received first request, and sending, with the computing 8system, the retrieved data to a client device; 9based on a determination that the cache does not contain data that is responsive to 10the received first request, sending, with the computing system and to a 11blockchain system, a second request for identifying a blockchain containing a 12block containing data responsive to the received first request; and 13in response to the blockchain system identifying the blockchain containing the 14block containing data responsive to the received first request, performing the 15following: 16identifying, with the computing system and from the identified 17blockchain, the block containing the data responsive to the received 18first request; 19abstracting, with the computing system and from the identified block, the 20data responsive to the received first request; and 21sending, with the computing system, the data to the client device.

Claim 1:

A method, comprising: receiving, with a computing system, a first request from a user via a client device; determining, with the computing system, whether a cache that is communicatively coupled to the computing system contains data that is responsive to the received first request; based on a determination that the cache contains data that is responsive to the received first request, retrieving, with the computing system, the data that is responsive to the received first request, and sending, with the computing system, the retrieved data to the client device; based on a determination that the cache does not contain data that is responsive to the received first request, sending, with the computing system and to a blockchain system, a second request for identifying a blockchain containing a block containing data responsive to the received first request; and in response to the blockchain system identifying the blockchain containing the block containing data responsive to the received first request, performing the following: receiving, with the computing system, a copy of the identified blockchain from the blockchain system; abstracting, with the computing system and from the identified blockchain, the block containing the data responsive to the received first request; abstracting, with the computing system and from the identified block, the data responsive to the received first request; and sending, with the computing system, the data to the client device.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,15,20.
	For example it failed to teach based on a determination that the cache does not contain data that is responsive to 10the received first request, sending, with the computing system and to a 11blockchain system, a second request for identifying a blockchain containing a 12block containing data responsive to the received first request; and 13in response to the blockchain system identifying the blockchain containing the 14block containing data responsive to the received first request, performing the 15following: 16identifying, with the computing system and from the identified 17blockchain, the block containing the data responsive to the received 18first request; 19abstracting, with the computing system and from the identified block, the 20data responsive to the received first request; and 21sending, with the computing system, the data to the client device, which clearly support by the specification on pages 35-50.  This feature in light of other features of the independent claims 1,15,20 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al (us 11,438,140) discloses Methods, systems, and apparatus, including computer programs encoded on computer storage media, for digital asset buyback. One of the methods includes: obtaining a request for buying back a digital asset from a first blockchain account, the request comprising a quantity of the digital asset; identifying, based on the request, a blockchain contract that is deployed on the blockchain and that corresponds to the digital asset; generating a blockchain transaction for transferring the quantity of the digital asset from the first blockchain account to a second blockchain account associated with digital asset buyback, wherein the blockchain contract comprises a restriction prohibiting transfer of the digital asset out of the second blockchain account; and sending, to a blockchain node for adding to the blockchain, the blockchain transaction for transferring the quantity of the digital asset from the first blockchain account to the second blockchain account.

Zhang (2019/0146946) discloses a method and a device for archiving block data of blockchain and a method and a device for querying block data of blockchain, which realize archiving of the block data that rarely used. Wherein the archiving method includes: detecting whether there is a block data which satisfies an archiving condition in a node of a blockchain; when the block data is detected, locally copying the block data, compressing the block data to generate a compressed package file, and uploading the compressed package file to a reliable distributed storage system; and when the compressed package file is successfully uploaded, acquiring a hash value of the compressed package file, and inserting the hash value and a height range of the blocks in the compressed package file into an archived file hash table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452